The appellant was tried and convicted of the offense of burglary, and his punishment assessed at four years in the penitentiary.
This case is a companion one with the case of M. M. Barrington v. State, 291 S.W. 557. The appellant and his co-defendant Barrington were separately indicted, but by agreement were tried jointly. The records in both cases are exactly the same. The questions relied upon for a reversal in the instant case were disposed of adversely to appellant's contention in the opinion in the Barrington case referred to above.
The judgment is affirmed.
Affirmed. *Page 504 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.